
	
		I
		112th CONGRESS
		1st Session
		H. R. 2709
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Mr. Tonko introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  payroll tax relief under the HIRE Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 HIRE Now Act of
			 2011.
		2.Extension of payroll
			 tax forgiveness for hiring unemployed workers under HIRE Act
			(a)Extension
				(1)In
			 generalSubsection (d) of
			 section 3111 of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 with respect to employment during the period beginning on the day after
			 the date of the enactment of this subsection and ending on December 31,
			 2010, in paragraph (1) and inserting during the applicable
			 period with respect to employment,
					(B)by striking
			 January 1, 2011 in paragraph (3) and inserting January 1,
			 2012,
					(C)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
								(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
								(B)with respect to
				any qualified individual who begins employment after December 31, 2010, the
				period beginning on the day after the date of the enactment of this paragraph
				and ending on December 31, 2011.
								,
				and
					(D)by inserting
			 and
			 2011 after 2010 in the heading thereof.
					(2)Railroad
			 retirement taxesSubsection
			 (c) of section 3221 of such Code is amended—
					(A)by striking
			 during the period beginning on the day after the date of the enactment
			 of this subsection and ending on December 31, 2010 in paragraph (1) and
			 inserting during the applicable period,
					(B)by striking
			 January 1, 2011 in paragraph (3) and inserting January 1,
			 2012,
					(C)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
						
							(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
								(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
								(B)with respect to
				any qualified individual who begins employment after December 31, 2010, the
				period beginning on the day after the date of the enactment of this paragraph
				and ending on December 31, 2011.
								,
				and
					(D)by inserting
			 and
			 2011 after 2010 in the heading thereof.
					(b)Transfers to
			 certain fundsSection 101 of the Hiring Incentives to Restore
			 Employment Act is amended—
				(1)by inserting
			 and section 2(a)(1) of the HIRE Now
			 Act of 2011 after subsection (a) in
			 subsection (c), and
				(2)by inserting
			 and section 2(a)(2) of the HIRE Now
			 Act of 2011 after paragraph (1) in
			 subsection (d)(2).
				(c)Conforming
			 amendmentThe heading of section 102 of the Hiring Incentives to
			 Restore Employment Act is amended by inserting and 2011 after
			 2010.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to wages paid with respect to employment after the date of the enactment of
			 this Act.
			
